Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund November 2015 Update December 18, 2015 Supplement dated December 18, 2015 to Prospectus dated April 24, 2015 Class November ROR YTD ROR Net Asset Value Net Asset Value per Unit A 3.4% -7.1% $13.4M B 3.4% -7.7% $130.4M $959.27 Legacy 1 3.6% -5.2% $2.0M $886.42 Legacy 2 3.6% -5.4% $0.7M $870.36 Global 1 3.5% -5.3% $21.5M $865.23 Global 2 3.5% -5.4% $4.3M $850.31 Global 3 3.4% -6.9% $61.2M $756.78 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar gained strength against global counterparts on speculation the Federal Reserve would raise interest rates during December.The euro and the British pound weakened after the European Central Bank confirmed its support to continue its ongoing quantitative easing initiatives.The Swiss franc declined after the Swiss National Bank devalued its currency by expanding its use of negative interest rates. Energy:Crude oil markets declined as supplies continued to increase and global demand remained weak.Natural gas and heating oil markets fell as demand decreased due to mild weather. Equities:U.S. equity markets rose slightly on strong corporate earnings and consensus the Federal Reserve would maintain its bullish outlook for the U.S. economy.European equity markets also rose after the European Central Bank suggested a further cut in interest rates could occur in December.The Nikkei 225 Index finished higher following reports which gave encouraging signs for rising capital expenditures in the region’s economy. Fixed Income:U.S. Treasury markets declined as the prospects for an interest rate hike in December 2015 drove prices lower. Grains/Foods:Corn and wheat markets fell due to ample supplies and weaker-than-expected demand for U.S. grains.Sugar markets rose on lower-than-expected output from India, which is the world’s second largest sugar producer, and on the International Sugar Organization's announcement it expects 2015 to end with a global supply deficit.Cocoa prices increased in anticipation of a smaller crop from the Ivory Coast, one of the world’s leading cocoa producers. Metals:Precious metals markets moved lower in anticipation of an increase in U.S. interest rates during December.Base metals fell due to a combination of a stronger dollar and weak demand from China. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended November 30, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$3,553,750 Change In Unrealized Income (Loss) Brokerage Commission -116,666 -1,222,458 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -172,009 -2,460,385 Change in Accrued Commission -9,767 -27,769 Net Trading Income (Loss) -4,640,119 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -3,454,933 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$20,027,844 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions 0 Net Income (Loss) -20,027,844 Redemptions -6,498,941 -46,794,656 Balance at November 30, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 11,554.96464 $13,390,072 3.44% -7.11% B $959.269 3.38% -7.66% Legacy 1 $886.424 2,307.17964 $2,045,139 3.64% -5.21% Legacy 2 $870.362 778.64698 $677,705 3.61% -5.42% Global 1 $865.230 24,793.92880 $21,452,443 3.51% -5.26% Global 2 $850.311 5,095.87523 $4,333,077 3.54% -5.38% Global 3 $756.783 80,810.25376 $61,155,812 3.39% -6.85% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
